DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered claims 10 and 10-15 of Applicant’s original claim set have been highlighted for correction. This appears to be an error. Please renumber to claims 10-16 if so intended. Applicant should note that the Examiner has designated the second rendering of the claim as 10’ to differentiate between the two. Appropriate action required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 10’-15 is/are rejected under 35 U.S.C. 102(a1)/ as being anticipated by Tazbaz (10,364,598).
Regarding claim 1, Tazbaz discloses a hinge assembly (106 Fig 2b) comprising: a first hinge element (202), a second hinge element (204) interconnected with the first hinge element to move the hinge assembly between a folded position and an unfolded position (see Fig 5a with respect to 5b); a first elastic member (232(1)) disposed between the first hinge element and the second hinge element at a first side thereof (side near 202 Fig 5d); and a second elastic member (232(2)) disposed between the first hinge element and the second hinge element at a second side thereof (side near 204); wherein the first elastic member is decompressed and the second elastic member is stretched, when the hinge assembly is moved from the unfolded position towards the folded position (first and second elastic member considered “decompressed” and “stretched” from unfolded position, 180Ɵ, toward unfolded position, 90Ɵ, as denoted by elastic members position at “Le,” see Figs 8d and 6e); and wherein the first elastic member is compressed and the second elastic member is destretched, when the hinge assembly is moved from the folded position towards the unfolded (the springs meet the state as claimed—spring 232(2) being compressed and spring 232(1) being extended (i.e., stretched, col. 9, 2nd paragraph) means each of the springs go through 3 states to reach “compressed” state or “extended” state: spring 232(1) goes from extended to neutral and then to compressed; spring 232(1) goes from compressed to neutral and then to extended).
Regarding claim 2, Tazbaz discloses the hinge assembly as claimed in claim 1, wherein each of the first hinge element and the second hinge element comprises: a central member (214(1), Fig 2b); a first side segment (216 (1)) mounted on the central member (Fig 2b), wherein the first elastic member is disposed between the first side segment of the first hinge element and the first side segment of the second hinge element (see Figs 2a, 2b); and a second side segment (216(2)) mounted on the central member (Fig 2b), wherein the second elastic member is disposed between the second side segment of the first hinge element and the second side segment of the second hinge element (see Figs 2a, 2b).
Regarding claim 5 and 6, Tazbaz discloses the hinge assembly as claimed in claim 1, wherein the first elastic member is at a fully biased compressed state when the hinge assembly is at the unfolded position and at a decompressed 
Regarding claim 7, Tazbaz discloses a hinge assembly (106 Fig 2b) to couple a base unit of an electronic device to a display unit of the electronic device (see Abstract, Fig 1b), the hinge assembly comprising: a plurality of hinge elements (202, 204 Fig 2b) interconnected to move the hinge assembly between a folded position and an unfolded position (see Fig 5a with respect to 5b); a first set of elastic members (232(1)), each elastic member of the first set being disposed between adjacent hinge elements (Fig 2b), of the plurality of hinge elements (Fig 2b), at a first side thereof (side near 202 Fig 5d); and a second set of elastic members (232(2)), each elastic member of the second set being disposed between the adjacent hinge elements (Fig 2b), at a second side thereof (side near 204 Fig 5d); wherein the first set of elastic members is decompressed and the second set of elastic members is stretched, when the hinge assembly is moved from the unfolded position to the folded position (first and second elastic member considered “decompressed” and “stretched” from unfolded position, 180Ɵ, toward unfolded position, 90Ɵ, as denoted by elastic members position at “Le,” see Figs 8d and 6e); and wherein the first set of elastic members is compressed and the second set of elastic members is destretched, when the hinge assembly is moved from the folded position to the unfolded position (the springs meet the state as claimed—spring 232(2) being compressed and spring 232(1) being extended (i.e., stretched, col. 9, 2nd paragraph) means each of the springs go through 3 states to reach “compressed” state or “extended” state: spring 232(1) goes from extended to neutral and then to compressed; spring 232(1) goes from compressed to neutral and then to extended).
Regarding claim 8, Tazbaz discloses the hinge assembly as claimed in claim 7, wherein each of the plurality of hinge elements comprises: a central member (214(1), Fig 2b); a first side segment (216 (1)) mounted on the central member (Fig 2b), wherein a respective elastic member of the first set is disposed between first side segments of the adjacent hinge elements (see Figs 2a, 2b); and a second side segment (216(2)) mounted on the central member (Fig 2b), wherein a respective elastic member of the second set is disposed between second side segments of the adjacent hinge elements (see Figs 2a, 2b).
Regarding claims 10’ and 11, Tazbaz discloses the hinge assembly as claimed in claim 7, wherein each of the first set of elastic members is at a fully biased compressed state when the hinge assembly is at the unfolded position and at a decompressed neutral state when the hinge assembly is at the folded position; wherein each of the second set of elastic members is at a destretched neutral state when the hinge assembly is at the unfolded position and at a fully biased stretched state when the hinge assembly is at the folded position (the springs meet the state as claimed—spring 232(2) being compressed and spring 232(1) being extended (i.e., stretched, col. 9, 2nd paragraph) means each of the springs go through 3 states to reach “compressed” state or “extended” state: spring 232(1) goes from extended to neutral and then to compressed; spring 232(1) goes from compressed to neutral and then to extended).
Regarding claim 12, Tazbaz discloses an electronic device comprising: a base unit; and a display unit coupled to the base unit through a hinge assembly (see Abstract, Fig 1b), wherein the hinge assembly is movable between a folded position and an unfolded position (see Fig 5a with respect to 5b), the hinge assembly comprising: a first end (116(1)) coupled to the base unit (Fig 1b); a second end (116(2)) coupled to the display unit (Fig 1b); a plurality of interconnected hinge elements between the first end and the second end; a first set of elastic members (232(1)), each elastic member of the first set being disposed between adjacent hinge elements (Fig 2b), of the plurality of hinge elements (Fig 2b), at a first side thereof (side near 202 Fig 5d); and a second set of elastic members (232(2)), each elastic member of the second set being disposed between the adjacent hinge elements (Fig 2b), at a second side thereof (side near 204 Fig 5d); wherein the first set of elastic members is decompressed and the second set of elastic members is stretched, when the hinge assembly is moved from the unfolded position to the folded position (first and second elastic member considered “decompressed” and “stretched” from unfolded position, 180Ɵ, toward unfolded position, 90Ɵ, as denoted by elastic members position at “Le,” see Figs 8d and 6e); and wherein the first set of elastic members is compressed and the second set of elastic members is destretched, when the hinge assembly is moved from the folded position to the unfolded position (the springs meet the state as claimed—spring 232(2) being compressed and spring 232(1) being extended (i.e., stretched, col. 9, 2nd paragraph) means each of the springs go through 3 states to reach “compressed” state or “extended” state: spring 232(1) goes from extended to neutral and then to compressed; spring 232(1) goes from compressed to neutral and then to extended).
Regarding claim 13, Tazbaz discloses the electronic device as claimed in claim 12, wherein each of the plurality of interconnected hinge elements comprises: a central member (214(1), Fig 2b); a first side segment (216 (1)) mounted on the central member (Fig 2b), wherein a respective elastic member of the first set is disposed between first side segments of the adjacent hinge elements (see Figs 2a, 2b); and a second side segment (216 (2)) mounted on the central member, wherein a respective elastic member of the second set is disposed between second side segments of the adjacent hinge elements (see Figs 2a, 2b).
Regarding claims 14 and 15, Tazbaz discloses the electronic device as claimed in claim 12, wherein each of the first set of elastic members is at a fully biased compressed state when the hinge assembly is at the unfolded position and at a decompressed neutral state when the hinge assembly is at the folded position; wherein each of the second set of elastic members is at a destretched neutral state when the hinge assembly is at the unfolded position and at a fully biased stretched state when the hinge assembly is at the folded position (the springs meet the state as claimed—spring 232(2) being compressed and spring 232(1) being extended (i.e., stretched, col. 9, 2nd paragraph) means each of the springs go through 3 states to reach “compressed” state or “extended” state: spring 232(1) goes from extended to neutral and then to compressed; spring 232(1) goes from compressed to neutral and then to extended).

Allowable Subject Matter
Claims 3-4 and 9-10 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all
the limitations of the base claim and any intervening claims. 
Claim 3. The hinge assembly as claimed in claim 2, further comprising a slot formed between the first side segment of the first hinge element and the first side segment of the second hinge element, the first elastic member being disposed in the slot, wherein the first elastic member is compressed as a width of the slot is reduced when the hinge assembly is moved from the folded position towards the unfolded position; and wherein the first elastic member is decompressed as the width of the slot is increased when the hinge assembly is moved from the unfolded position towards the folded position.
Claim 4. The hinge assembly as claimed in claim 2, further comprising: a first strut formed on the second side segment of the first hinge element, an end of the second elastic member being attached to the first strut; and a second strut formed on the second side segment of the second hinge element, other end of the second elastic member being attached to the second strut; wherein the second elastic member is stretched by movement of the first strut away from the second strut when the hinge assembly is moved from the unfolded position towards the folded position; and wherein the second elastic member is destretched by movement of the first strut towards the second strut when the hinge assembly is moved from the unfolded position towards the folded position.
Claim 9. The hinge assembly as claimed in claim 8, further comprising a slot formed between the first side segments of the adjacent hinge elements, the respective elastic member of the first set being disposed in the slot, wherein the respective elastic member of the first set is compressed as a width of the slot is reduced when the hinge assembly is moved from the folded position towards the unfolded position; and wherein the respective elastic member of the first set is decompressed as the width of the slot is increased when the hinge assembly is moved from the unfolded position towards the folded position.
Claim 10. The hinge assembly as claimed in claim 8, further comprising: a pair of struts, each strut of the pair formed on the second side segments of the adjacent hinge elements, the respective elastic member of the second set being coupled to the pair of struts; wherein the respective elastic member of the second set is stretched by movement of the pair of struts away from each other when the hinge assembly is moved from the unfolded position towards the folded position; and wherein the respective elastic member of the second set is destretched by movement of the pair of struts towards each other when the hinge assembly is moved from the unfolded position towards the folded position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.Rov/intervjewpractjce. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                    
March 14, 2022